

116 HR 537 IH: Bureau of Reclamation Pumped Storage Hydropower Development Act
U.S. House of Representatives
2019-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 537IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2019Mr. Lamborn (for himself, Mr. Newhouse, and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Reclamation Project Act of 1939 to authorize pumped storage hydropower development
			 utilizing multiple Bureau of Reclamation reservoirs.
	
 1.Short titleThis Act may be cited as the Bureau of Reclamation Pumped Storage Hydropower Development Act. 2.Authority for pumped storage hydropower development utilizing multiple Bureau of Reclamation reservoirsSection 9(c)(1) of the Reclamation Project Act of 1939 (43 U.S.C. 485h(c)(1)) is amended by inserting and pumped storage hydropower development exclusively utilizing Bureau of Reclamation reservoirs after including small conduit hydropower development .
		